U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER: 0-28749 FREESTAR TECHNOLOGY CORPORATION (Name of small business issuer in its charter) Nevada 88-0446457 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 31 Mespil Road, Ballsbridge, Dublin 2 Ireland (Address of Principal Executive Offices) Issuer's telephone number:353 16185 060 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 Par Value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x. State issuer’s revenues for its most recent fiscal year: $3,780,335 for the fiscal year ended June 30, 2007. As of September 21, 2007,aggregate market value of the voting and non-voting equity held by non-affiliates of the registrant was$37,020,982. 267,615,595shares of our common stock were issued and outstanding as of September 21, 2007. Transitional Small Business Disclosure Format (check one): YesoNox. TABLE OF CONTENTS PAGE PART I. ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 13 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 PART II. ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7. CONSOLIDATED FINANCIAL STATEMENTS 25 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 8A. CONTROLS AND PROCEDURES 25 ITEM 8B OTHER INFORMATION 25 PART III. ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 26 ITEM 10. EXECUTIVE COMPENSATION 28 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR COMPENSATION 33 ITEM 13. EXHIBITS 34 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 34 SIGNATURES 35 ii Table of Contents PART I. ITEM 1. DESCRIPTION OF BUSINESS Overview We are a provider of electronic payment processing services, including credit and debit card transaction processing, point-of-sale related software applications and other value-added services. We currently processon average approximately 1,620,000transactions per month and serve in excess of 1,100merchant locations. We provide transaction processing support for all major credit cards, including Visa, MasterCard, American Express, Diners Club and JCB, and all bank-issued Finnish debit cards. We enable merchants and financial institutions to accept, and their consumers to utilize, electronic payments using credit and debit cards to purchase goods and services. Our role is to serve as an intermediary in the exchange of information and funds that must occur between parties so that a payment transaction can be completed. We provide merchants with various transaction processing services, including authorizing card transactions at the merchant’s retail location (also known as the point-of-sale), and capturing and transmitting transaction data. Through agreements withHypercom Corporation, the world's second largest manufacturer of payment terminals , Spectra Technologies, a leading Chinese electronic payment solution providerand Thyron Systems, we also offer our customers point-of-sale terminals, which are integrated with our software products to provide merchants with a complete solution for credit and debit card transaction processing. Our role in a transaction is to serve as a link between the merchant and the merchant's bank, known as the acquiring bank, and the bank that issued the consumer’s credit or debit card, known as the issuing bank. The electronic authorization process for a credit card transaction begins when the merchant "swipes" or inserts the card into its point-of-sale terminal and enters the amount of the purchase. After capturing the data, the point-of-sale terminal transmits the authorization requestthrough our switching center, where the data is routed to the issuing bank (typically via the Interchange Network, a telecommunication network operated by international card corporations) for authorization. The issuing bank confirms that the credit card is authentic and whether a transaction will cause the cardholder to exceed defined limits. The approval or disapproval of the transaction is transmitted back to our switching center, where it is routed to the appropriate merchant’s acquiring bank. As described below, we also provide an Internet Payment Gateway for online or internet transactions in which there is no point-of-sale terminal and the card is not physically present at the merchant location. We were originally organized on August 2, 1997, under the laws of the State of Delaware as Interstate Capital Corporation. On November 17, 1999, we merged into a newly formed Nevada corporation, Freedom Surf, Inc., for the purpose of changing the corporate domicile to Nevada. On February 24, 2003, we filed a Certificate of Amendment to our Articles of Incorporation with the Nevada Secretary of State changing our name to "FreeStar Technology Corporation". On September 10, 2002, we entered into an agreement with Heroya Investments Limited for the acquisition of Rahaxi Processing Oy through a combination of cash and stock. The agreement with Heroya was subsequently amended three times to increase the stock consideration and decrease the cash component. Rahaxi, our wholly owned subsidiary, is based in Helsinki, Finland. PLCAcquisition Effective November 21, 2006, the Company has acquired 50% of the outstanding capital stock of Project Life Cycle Partners, Ltd. (“PLC”), a consulting firm located in Dublin, Ireland. PLC Partners is a niche project consulting firm specializing in the management and implementation of information systems projects. PLC Partners has international experience within the financial services and telecommunications sectors. Proposed Name Change On July 10, 2007, we issued a press release announcing that our Board of Directors had approved a proposed amendment to the Company’s Articles of Incorporation to change our name to Rahaxi, Inc.The Board of Directors has recommended that the name change amendment be adopted by the shareholders of the Company and directed the Company to take appropriate action to obtain shareholder approval of the name change amendment.At this time, shareholder approval has not been obtained and we have no immediate plans to pursue the name change, although the Board of Directors may revisit this issue at a later date. Business Description Our switching andtransactionprocessing platform is operated by our wholly-owned subsidiary, Rahaxi, which is located in Finland. We are one of the leading players in the Finnish transaction processing market, servingapproximately 1,100 merchants each day and processingon average approximately 1,620,000transactions per month. Until recently, our primary source of revenue was from transaction fees we receive from processing credit and debit card transactions through point-of-sale terminals at a merchant’s retail location. In 2006, we also began generating revenue from sales of point-of-sale terminals as well as consulting fees, which include customization of software applications for merchants and other customers. Other anticipated revenue streams include additional processing fees from processing dynamic currency conversion through our agreement with Global Refund Group and Monex.In fiscal year 2007, the period from July 1, 2006 through June 30, 2007, transaction fees from point-of-sale terminal transactions were primarily from merchants and customers based in Finland. We also derived revenue from transaction fees from clients in Estonia, Spain and Iceland. In addition, we derived revenue from consulting and development fees from our customers in Finland, Sweden, the United Kingdom, Dominican Republic and in Ireland through our subsidiary, Project Life Cycle Partners Limited. 1 Table of Contents Products and Services Our main product and service offering includes: (1)Authorization. Transaction fees from processing point-of-sale terminal transactions make up the bulk of our total revenues. Our card processing payment engine captures, configures and routes credit, debit, charge, and private label card transactions to the applicable banks and card issuers for authorization and settlement. We provide transaction processing support for Visa, MasterCard, American Express, Diners Club, JCB and all bank-issued Finnish debit cards. Our network currently supports approximately 5,000 point-of-sale appliances, including integrated cash registers and stand-alone/desk terminals. Our authorization and transaction fees are primarily priced based on a specified amount per transaction. Our processing payment engine is also designed to acquire transactions from merchants and route to cross border financial institutions. For example, our system is directly linked to a financial institution in Estonia and acquires transactions from Estonian-based terminals. We have also established relationships with financial institutions and multi-national merchants in Sweden to expand on our proven cross-border capabilities. (2)EMV Compliant Point-of-Sale Solutions EMVCo, LLC, a consortium formed by Europay, MasterCard and Visa, has designated new standards to increase transaction processing security. The EMV standard utilizes integrated circuit card technology, also known as chip cards or chip and PIN based technology, to replace the magnetic stripe on credit cards. The purpose and goal of the EMV standard is to allow secure interoperation between EMV compliant cards and EMV compliant credit card payment point-of-sale terminals. The major benefit to moving to EMV based credit card payment systems is improved security and associated fraud reduction. EMV financial transactions are more secure against fraud than traditional credit card payments, which use the magnetic stripe data encoded on the back of a credit card. This is due to the use of encryption algorithms to provide authentication of the card, the processing terminal and the transaction processing center. Although not the only possible method, the majority of implementations of EMV cards and terminals confirm the identity of the cardholder by requiring the entry of a PIN (Personal Identification Number) rather than signing a paper receipt. The increased protection from fraud has allowed banks and credit card issuers to push through a “liability shift” such that merchants in the Nordic region and other countries in Europe are now liable (as of January 2005) for any fraud that results from non-EMV transactions on their systems. In light of this incentive, we believe that the majority of merchants will begin to migrate their systems in Europe to EMV-compliant systems. We have developed an EMV compliant processing platform to provide merchants with this enhanced fraud protection for European credit card transactions.We are currently EMV-certified in Finland and are seeking certification in Sweden. We intend to offer end-to-end merchant processing solutions. Through our strategic relationships with Thyron and Hypercom, we offer high performance, integrated/hybrid point-of-sale terminals that are able to process both magnetic stripe cards and chip cards operating under the EMV standard. These terminals are ideal for retailers that desire speed, security, compliance with the most recent specifications, and acceptance of all leading payment cards in one easy to use device. Our strategic relationships allow us to assist merchants in various categories and sizes with advanced and proven point-of-sale terminals from globally recognized manufacturers, integrated with our robust transaction processing and switching. We are not a “one-size-fits-all” organization, but instead aim to provide suitable solutions for establishments across verticals. (3)"Partners in Business" Philosophy We strive to form relationships with important market participants with the aim of providing our customers with the best products and services in the market. This “Partners in Business Philosophy” includes relationships with both manufacturers of payment devices and financial institutions, as well as our customers. For example, we entered into an agreement with Global Refund Group pursuant to which we developed a software system that allows multiple applications at the point-of-sale terminal, such as Value Added Tax (VAT) refund services and dynamic currency conversion services, in addition to payment services. The software and terminal will be sold and marketed by Global Refund Group, and deployed and maintained by us through our payment hardware suppliers. We have agreements withHypercom, Thyron Systems and Spectra Technologies to deploy fully EMV compliant terminals in the Finnish market. These point-of-sale terminal offerings, core competencies and transaction processing expertise allow us to support all major credit-charge-debit cards, as well as private label cards. We offer our solutions and services to small, medium, and large retailers across retailing segments. The Company began deriving revenue from the sale of point-of-sale terminals in fiscal 2007, and we expect an increasing percentage of our revenues to be derived from point-of-sale terminal sales in fiscal 2008. (4)Dynamic Currency Conversion We entered into a contract with First Currency Choice, or FCC, and Global Refund Holdings, which have a client base of over 200,000 merchants. In an effort to enhance FCC’s and Global Refund’s offering to the existing merchant base and to their partner acquiring banks, FCC and Global Refund are bringing a product to market that allows the cardholder to conduct the transaction in the currency of origin. In order to provide real time, dynamic currency conversion quotes, the point-of-sale terminal must send a currency transaction request to the client's host. FCC and Global Refund have engaged us to be the processor for all transactions conducted in currency of origin. For example, if a point-of-sale device sitting at a merchant location in Spain is conducting a transaction for a cardholder with a card issued in the U.S., that cardholder may request the transaction to be conducted in U.S. currency. At that time the terminal will switch to our network and servers, and we will provide the currency conversion data that we retrieve from the client's host. 2 Table of Contents Once the rates are presented to the customer through the point-of-sale terminal and accepted, the authorization request is then routed to us to be switched to the appropriate issuing and acquiring banks. We will provide transaction gateway services and settlement with the participating banking institutions. This relationship with FCC and Global Refunds has the potential to significantly expand our terminal base and increase transaction volumes when fully implemented. FCC and Global Refund have begun the initial product roll-out with dynamic currency conversion in Spain, and has recently expanded into Iceland and Denmark, with plans to expand to France, Germany and the Netherlands in2008 and then into Italy, the UK, and Switzerland. We began deriving limited processing revenue from our relationship with FCC and Global Refund in fiscal 2007, and expect to continue to receive revenue in fiscal 2008 from this strategic relationship. (5)Software Development / Consulting Fees We also offer consulting and development services to financial institutions and merchants.The development of the software system for FCC and Global Refund described earlier is one example of a consulting assignment carried out by us that involved the development sophisticated, custom software applications. Through our acquisition of fifty percent of the capital stock of Project Life Cycle Partners Limited (PLC) in fiscal 2007, we have increased our consulting and development revenues.PLC is a project consultant firm that manages and implements information systems projects for banking and financial services institutions,with most of its revenues derived from customers in Ireland. PLC helps their clients to fast-track critical projects, partnering closely with them to ensure that all stakeholders share a vision for the project and are working towards common goals. By taking a holistic view of each project and by understanding the perspective of all affected by it PLC aim to maximize the human as well as the economic benefits for their clients. PLC consider the full life cycle of every project they manage, taking into account the impact the project will have on the client organization, its customers and its stakeholders both during the project and after it is completed. By creating positive benefits in terms of employee morale, customer loyalty, team-development and ultimately profitability, the PLC approach adds value to every project. Key to its success is the emphasis PLC place on communications, keeping key players informed, on track and enthused is a critical factor in any project. PLC are experienced team-builders, accomplished negotiators and skilled in coaching and mentoring. PLC manages projects of any size and complexity, from a single project to a portfolio of projects. PLC undertakes project work both in Ireland and internationally, and is comfortable working with organizations of all sizes. (6)Private Label Cards We believe that the market for private label programs has significantly different needs than bankcard programs in terms of marketing, services and processing requirements. Private label, or closed loop, programs require flexibility and unique processing capabilities. We are capable of supporting the requirements of private label programs with several authorization and verification methods, flexible parameterization, real-time processing, transaction logging, and database updates. Our processing engine easily handles advanced remote data collection, data dissemination on demand, data scheduling, transaction monitoring, and new interface formats. As example of our success with private label programs is the IKEA Hej Card. In August 2004, we were chosen by IKANO Rahoitus Oy., a member of The IKANO Group, as the transaction management provider for the IKEA Hej Card. After a rigorous proposal process and consideration of other electronic payments providers, we exhibited fast time to market, highly configurable processing logic, low risk, and competitive pricing. By leveraging our existing relationship with IKEA for acquisition and routing, we met or exceeded IKANO's requirements for the processing of the IKEA private label Hej Card. The IKANO Group is a diversified Scandinavian financial services organization. IKANO Rahoitus is a strategic business unit of the Finance Division, focusing on processing large volumes of financial and associated products. Market Overview Market Participants The market for card payment transactions comprises several market participants. In a typical transaction, a consumer uses a card to pay for goods or services from a merchant. In order for this transaction to work, the merchant needs to be sure that the consumer can pay for his products or services. Once the consumer has presented his card to the merchant at the point of sale, or point-of-sale, the merchant's bank, also known as the acquiring bank,must make contact with the consumer’s bank, also known as the issuing bank, in order to verify the authenticity of the card and to confirmthat the consumer can pay for the merchant’s product or service. The contact between the acquiring bank and the issuing bank, which includes authorization and transaction data, is facilitated by theInterchange Network. The Interchange Network is a worldwide computer and telecommunication network operated by international card corporations, such as Visa, MasterCard and Amex. Once the acquiring bank has received authorization from the issuing bank, the merchant is authorized at the point-of-sale to proceed with the purchase. Our role in this payment process is to serve as the link between the merchant and its acquiring bank and the issuing bank (typically via the Interchange Network). Our customer is usually the merchant,to whom we provide a total payment processingsolution so that the merchant can accept credit cards as a method of payment. Our services include providing the merchant with necessary point-of-sale terminals and software and switching and processing of point-of-sale terminal transactions. The routing, control and settlement of credit card payment transactions is a complex activity due to the large number of locations and variety of sources from which transactions can be generated, the large number of issuers in the market, high transaction volumes, geographically dispersed networks, differing types of authorization and varied reporting requirements. These activities are typically performed online and must be conducted 24 hours a day, seven days a week. 3 Table of Contents Market Growth Card payments are expected to increase at the expense of cash payments. Major international card companies such as Visa, MasterCard and American Express have shown strong growth over the last years, indicating that card payments are winning terrain over cash payments. For example, during the period of 2001-2004, the number of American Express and Visa cards in force has, on average, grown by 15% and 11% annually, respectively. The card sales volume for American Express and Visa cards has on average grown by 9% and 6% annually, respectively, during the same period. The increase in card payments is due to, among other things, merchants' increasing focus on online retailing, a continued improved e-payment infrastructure, both in terms of ease of use and security, as well as the increasing Internet penetration. For example, online retailing generated US $90 billion in revenues for US retailers in 2004, compared with just US $8 billion in 1998, i.e. a cumulative average annual growth rate of about 50%. 1 Source: The McKinsey Quarterly, 2005 Number 3, “Retailing: What's working online." Europe Creditcard usage in Europe has grown significantly. For example, GDV in 2004, as reported by MasterCard’s customers, increased by 14.2% over 2003. This can be compared to 9.3% in the USA. Due to card fraud, European nations and card associations have focused on developing and implementing next-generation security measures. Emerging Markets Certain regions, such as Eastern Europe, Latin America, and Asia, and certain countries in particular, including Russia, India and China, are experiencing rapid growth in the usage of card-based payments. In China, Visa and MasterCard purchase volume increased 34% from 2002 to 2003, from about $6.8 billion to about $9.1 billion. Similarly, India where only 14% of citizens currently have a credit card, according to a MasterCard International survey experienced 31% growth in Visa and MasterCard purchase volume during the same period, from approximately $1.8 billion in 2002 to about $2.4 billion in 2003. Despite this strong growth, the emerging markets have a long way to go until they reach the same level in terms of card usage as in the Western world. For example, cards are used in only 3 percent of all retail sales in China, compared with a global norm of about 30 percent. The increasing adoption of electronic payments in these regions is driven primarily by strong economic growth, improving infrastructure development, strong support from governments seeking to increase VAT and sales tax collection, and the expanding presence of wireless networks. Market Drivers Payment card operations are an ever-changing industry. New, emerging and converging technologies as well as marketplace demands are changing the landscape of this global industry. As a result, every participant in the chain of payments processing is adjusting to both opportunities and challenges. Some factors impacting the industry include: Evolving Standards Evolving standards have implications to all participants in the payment industry. The introduction of the smart card technology for all credit and debit products is the first major change and challenge in payment card operating structure since the magnetic stripe came to market over 30 years ago. The international card companies, through their jointly owned body EMVCo, have promoted and encouraged the industry, members banks, retailers and processors to convert to the integrated chip-based technology. The key driver behind the conversion to chip cards is the significant reduction of fraud. Since magnetic stripe cards are relatively easy to replicate, migrating to complex chip cards will make counterfeiting much harder. In addition, card issuers, retailers and merchant acquirers are expected to benefit from improved card/cardholder authentication and validation at the point of sale, better data storage and opportunities for multiple applications on one card. 4 Table of Contents EMV EMVCo was conceived by Europay, MasterCard and Visa - hence the acronym EMV - to introduce integrated circuit card technology, also called chip card or smart card technology, for all credit and debit products. This chip card standards organization has prescribed specifications for certification of all new and existing electronic payment systems. EMV is expected to be the de facto standard in the area of credit/debit card systems managed by EMVCo. EMVCo's objective is to manage, enhance and maintain EMV chip card specifications. The EMV standard also satisfies card issuer's business requirements for accommodating single to multiple applications on one payment card regardless of system operator. The EMV standard ensures global interoperability across cards, platforms and devices, establishes the magnetic stripe to chip migration path and an open platform for payment cards. EMV is also gaining momentum in Asia and America, and promises complete global interoperability of bankcards for consumers. We believe that all payment processors will have to be able to accept payments mediated by chip cards in order to remain competitive, and meeting EMV compliance has major implications for all aspects of the payment handling process. This standard is expected to drive additional growth in sales of next-generation electronic payment systems. Changed Liability Rules In the Nordic region and other European countries, from January 1, 2005, liability rules have changed to provide greater protection against fraud to merchants who have deployed EMV compliant point-of-sale terminals. In practical terms, liability shift refers to a transaction authorized at the point of sale by a merchant fulfilling its obligations by honoring a chip payment card with an EMV-enabled and certified device. If the merchant uses an EMV compatible and certified point-of-sale terminal for end-to-end processing, the transaction cannot be charged-back. If the EMV authorized transaction is later determined to be fraudulent or the card was lost or stolen at the time of transaction authorization, the merchant faces no liability for the loss and keeps the funds for the transaction. However, if a merchant's payment processing device is not EMV compatible on or after January 1, 2005, then the merchant must absorb the transaction loss due to fraud plus any ancillary charges, such as chargeback penalty fees assessed by its acquiring bank. PCI-DSS Compliance In June 2005, American Express, Discover Financial Services, JCB, MasterCard Worldwide and Visa International founded the PCI Security Council. These requirements are based on an internationally recognized standard for information security practices.The main tasks of the PCI council are: · Creating, owning and managing PCI for credit card data · Classifying a common audit requirement to certify compliance · Overseeing a certification process for security assessors and network scanning vendors · Instituting minimum qualification requirements · Retaining and publishing a list of certified assessors and vendors Under the Payment Card Industry Data Security (PCI DSS) standards, a business or organization should be able to assure their customers that its credit card data/account information and transaction information is safe from hackers or any malicious system intrusion. Rahaxi’s payment card processing systems and procedures are PCI-DSS compliant, which we believe provides us with a competitive advantage over other processing companies that are not PCI-DSS compliant. New Card Features and Functionality Industry participants are increasingly developing value-added payment applications and features, i.e. pre-paid cards, gift card and loyalty card programs as well as multi-currency conversion applications such as tax free shopping applications. These applications and features expand the range of services and functionality offered by electronic payments systems. Payment processors and electronic payment systems require testing and recertification when new value-added payment applications and features are added. Staying ahead of competition requires close monitoring and swift adoption to trends and changes in the card application and features area. 5 Table of Contents Regulatory Changes Regulatory changes on national, regional and global levels affect participants in the payment industry. Governmental concern regarding funding of international terrorism, international fraud as well competition and world trade issues all contribute to new laws and regulations affecting the payment industry. One significant European level change will be the Single European Payment Area, or SEPA, which means that bank issued debit or ATM cards in the future must work in a cross-border environment the same way as credit cards do today. 2 Source: MasterCard Corporation’s annual report 2004. GDV represents gross usage (purchased and cash transactions) on MasterCard branded cards for goods and services, including balance transfers and convenience checks. The figures exclude Maestro and Cirrus transactions. Risk Management Controls Risk management controls drive many participants in the international payment industry. Banks and other financial institutions constantly review and implement changes of their systems, which affect all other participants in the payment chain. Competition The market for electronic payment systems and point-of-sale systems is intensely competitive and we expect competition to continue to increase. Our competitors for point-of-sale systems include VeriFone and Ingenico amongst others, and companies such as Global Payments, First Data and Euroconnex for our electronic payment software. In Finland, we face competition from companies such as Point, which is the largest terminal vendor in the Finnish market, as well as companies such as Screenway and Altdata, which are point-of-sale software vendors. In addition, the companies with whom we have strategic relationships could develop products or services that compete with our products or services. In addition some competitors in our market have longer operating histories, significantly greater financial, technical, marketing and other resources, and greater brand recognition than we do. We also expect to face additional competition as other established and emerging companies enter the market for electronic payment solutions. To be competitive, we believe that we must, among other things, invest significant resources in developing new products, improve our current products and maintain customer satisfaction. Such investment will increase our expenses and affect our profitability. In addition, if we fail to make this investment, we may not be able to compete successfully with our competitors, which could have a material adverse effect on our revenue and future profitability. Strategy Payment card operations are an ever-changing industry. New, emerging and converging technologies as well as marketplace demands are changing the landscape of this global industry. As a result, every participant in the industry is adjusting to both opportunities and challenges. Some factors impacting the industry include evolving standards, such as the EMV standard; new card features and functionality, such as the dynamic currency conversion application; regulatory changes, such as SEPA; as well as consolidation and risk management controls. All these factors are drivers for change industry-wide. Our objective is to provide solutions and services that enable secure and real-time movement of financial transactions incorporating hardware and software to enable credit, debit and ATM cards with PIN transactions. The key elements of our strategy are to: (1)Increase Market Share in the Nordics, Scandinavia, Baltics, Dominican Republic and expand into Eastern Europe We believe we are well placed to capitalize on the transformation sweeping the payment industry. We are targetingcountries in the Finnish region, other European countries and Dominican Republic markets to broaden our customer base. We alsointend to expand our operations into the rest of Europe, exploiting our competitive edge with EMV compatibility and cross-boarder capabilities. Further, in line with our "Partners in Business Philosophy", we seek to grow our merchant base through strategic partnerships with global blue chip players such as Global Refund, Spectra Technologies and Hypercom. (2)Offer Additional Value-Added Services to Current Customers 6 Table of Contents Our customer base includes established blue chip customers, predominantly in Finland. In order to maintain and increaseour customer base as well as to increase the margin per customer, it is imperative for us to offer additional value-added services to our current customers. By introducing new value added services to merchants, their perception of the point of sale terminal as a cost center is changing to a profit center. Additional value added services include multi-currency accounts, dynamic currency conversion, tax-free shopping applications and loyalty cards. (3)Capitalize on High Growth Opportunities in Emerging Markets We intend to capitalize on high growth opportunities in emerging markets. The credit and debit card market in China, for example, has expanded dramatically in recent years as the country races to adopt and integrate global standards and technologies. In August 2006, we entered into an agreement to become a Third Party Services Provider for China Unionpay Co., LTD., Shanghai, P.C., which we refer to as China Unionpay. Under this agreement, we have an opportunity to provide transaction processing services to China Unionpay credit card holders traveling in Europe. We have also entered into memorandums of understandingarrangements with several major European financial institutions in countries such as The Netherlands, France, Ireland, Italy and Greecein order to provide the transaction processing services for China Unionpay customers in Europe. (4)Secure Relationships with Additional European Merchant Banks In order for us to increase our transaction processing volume outside of Finland, we intend to secure relationships with an additional two to three European merchant banks, also known as acquiring banks. These banks, which are certified to accept credit card transactions on behalf of merchants, conduct a very substantial volume of traffic and have shown what we believe is an increasing trend to outsource their payment processing, creating a market opportunity for us. Sales We sell both directly to merchants as well as indirectly through resellers. Our internal sales force is targeting three segments: ·
